Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 03/05/2021, in which claims 1-20 are presented for the examination.



Drawings
The drawings filed on 03/05/2021 are accepted by the examiner. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 7-10, 14-17, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patel et al. (US 2020/0174917, referred herein after Patel).

As per claim 1, 8, 15, Patel discloses a method for automatically generating tests in Gherkin format by utilizing one or more processors and one or more memories, the method comprising: 
providing a repository (Fig. 2, [0041], object repository) that stores open application programming interface (API) specification definition file corresponding to an application ([0032], wherein features 110 of framework 100 comprises test definition files); 
accessing the repository to obtain the open API specification definition file as input data ([0029], [0038], [0075]);
receiving the input data; parsing, in response to received input data, the specification to collect data from the open API specification definition file; structuring the collected data into a data frame object ([0079], [0082]-[0083], [0087]); 
implementing a processing logic to derive applicable tests using a predefined template; implementing the tests by utilizing the predefined template ([0030]-[0032]); and 
automatically generating, based on the implemented tests, corresponding test cases in an executable Gherkin syntax ([0010], [023], [0032], “ The actions to be performed may be based on certain format or syntax (for example, a first format), such as Given/When/Then syntax as used in, for example, the Gherkin language.”).

As per claim 2, 9, 16, Patel discloses the method according to claim 1, wherein the open API specification definition is in a human-readable data-serialization language format ([0030], “development tools, steps to be taken by the BDD automation framework may be written in, for example, natural text or language (a humanly readable plain text format). “).

As per claim 3, 10, 17, Patel discloses the method according to claim 1, wherein the open API specification definition is in an open standard file format and data interchange format that utilize human-readable text to store and transmit data objects consisting of attribute ([0030]-[0031]).

As per claim 7, 14, 20, Patel discloses the method according to claim 1, wherein automatically generating further comprising: automatically generating Gherkin features or scenarios that include functional tests API status codes, not null values, negative required values, negative data types, response types and data driven tests; and automatically testing the application based on the functional tests ([0023], [0112]-[0114]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6, 11-13, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Ahamed (US 2020/0233793).


As per claim 4, 11, 18, Patel does not specifically disclose the method according to claim 1, wherein the predefined template is a web template engine for supporting Python programming language;

However, Ahamed discloses the predefined template is a web template engine for supporting Python programming language ([0082], “programming language may be used in accordance with the various embodiments. Illustratively, the programming language used may include assembly language, Ada, APL, Basic, C, C++, COBOL, dBase, Forth, Fortran, Java, Modula-2, Pascal, Prolog, Python, REXX, Visual Basic, and/or JavaScript”);

Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Ahamed’s testing method into Patel’s application code testing device because one of the ordinary skill in the art would have been motivated to utilize any programming language which is converted to machine language or object code to allow the processor or processors to read the instructions.


As per claim 5, 12, Patel discloses the method according to claim 4, wherein the predefined template is a text file that generates text-based format that does not require a specific extension ([0030], [0031], “development tools, steps to be taken by the BDD automation framework may be written in, for example, natural text or language (a humanly readable plain text format). “).


As per claim 6, 13, 19, Patel discloses the method according to claim 5, wherein the text-based format includes any one of the following formats: HTML, XML, and CSV ([0085], “Configuration information may also include information about where the applications under test can be accessed (for example, URL, path to executable, test environment, and so forth), credentials, external data source information, the folder/file where the test results should be stored, the type(s) of report(s) that should be generated (for example, HTML, XML, JSON), and so forth.”).



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
	Ueno teaches an API selection system that selects an API (Application Programming Interfaces) includes an API repository that accumulates an API in association with a functional requirement of the AP.

RA teaches a method for discovering and classifying application assets and their relationships for the purpose of data lineage.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMINI B PATEL whose telephone number is (571)270-3902.  The examiner can normally be reached on M-F 8-4:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMINI B PATEL/Primary Examiner, Art Unit 2114